Citation Nr: 0843405	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 2003 to 
October 2003.  He also previously served in the Puerto 
Rico Army National Guard from 1984 to 2004.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


FINDINGS OF FACT

1.  The veteran currently has the following nonservice-
connected disabilities: amputation of the left leg below the 
knee, rated as 40 percent disabling; a low back disorder, 
rated as 40 percent disabling; an anxiety disorder with 
depression, rated as 10 percent disabling; a bilateral knee 
disorder, rated as 0 percent disabling; and borderline 
hypertension, rated as 0 percent disabling.  The combined 
nonservice-connected disability rating is 70 percent.  

2.  The veteran does not have a single nonservice-connected 
disability rated as 100 percent disabling for purposes of 
entitlement to special monthly pension by reason of being 
permanently housebound.  

3.  The veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, is not bedridden, and does not require the 
regular aid and assistance of another to perform the routine 
activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are not met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2008).    

2.  The criteria for entitlement to special monthly pension 
benefits based the need for aid and attendance of another 
person are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.2159, 
3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2004 and May 
2005.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his special monthly pension claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, a May 2008 letter from the RO further advised 
the veteran of the elements of a disability rating and an 
effective date, which are assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This particular notice really is not required for a special 
monthly pension issue.   
    
With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all adequate VCAA notice in June 
2004 prior to the September 2004 rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
there is no timing issue.  

With respect to the duty to assist, the RO has secured VA 
treatment records and several VA examinations.  In addition, 
the veteran has also submitted several written personal 
statements and private medical evidence.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any additional private records.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
October 2005, with a notice letter sent in January 2006.  
Presently he is seeking entitlement to additional allowance 
for special monthly pension benefits based on the need for 
regular aid and attendance, or due to housebound status.  See 
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.351, 3.352 (2008).  The necessity for the regular aid 
and attendance of another provides a higher level of monetary 
benefit than at the housebound level.  See 38 U.S.C.A. 
§ 1521(d).

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met, but not all).  The particular personal functions that 
the veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirements of personal 
assistance from others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d)(2).  The U.S. Court of 
Appeals for Veterans Claims (Court) recently added that in 
order to be considered "permanently housebound," the 
requirement that the veteran be "substantially confined" to 
the home or its immediate premises is broadly construed and 
met when the veteran is simply unable to leave the home to 
earn a living, as opposed to requiring that the veteran be 
unable to leave the house at all.  Hartness v. Nicholson, 20 
Vet. App. 216, 220-22 (2006).

The Board initially will address the issue of whether the 
veteran is entitled to the higher benefit of special monthly 
pension by reason of being housebound.  

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: amputation of the left leg below the knee, 
rated as 40 percent disabling; a low back disorder, rated as 
40 percent disabling; an anxiety disorder with depression, 
rated as 10 percent disabling; a bilateral knee disorder, 
rated as 0 percent disabling; and borderline hypertension, 
rated as 0 percent disabling.  The combined nonservice-
connected disability rating is 70 percent.  

With regard to housebound status, the threshold statutory 
requirement is that the veteran must have a single permanent 
disability rated at 100%.  In this regard, the Board has 
reviewed the veteran's nonservice-connected disorders and 
finds that there is no basis at this time to increase any of 
the veteran's disorders to 100 percent.  Thus, based on the 
applicable statute and regulation alone, the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  The Board acknowledges there is an 
argument that the veteran is essentially "substantially 
confined" to his home under the Hartness case in that prior 
to his November 2003 motor vehicle accident resulting in 
amputation he worked as a farmer, but subsequent to this 
accident, he has not left the house in order to earn an 
income.  See VA aid and attendance examination dated in June 
2004, as well as VA amputation, low back, and psychiatric 
examinations dated in June and August of 2004.  Regardless, 
housebound status under the pertinent statute and regulation 
still requires the veteran to have a single service-connected 
disability rated as 100 percent disabling, which he does not 
have here.  He has been assigned the maximum 40 percent 
evaluation available for his amputation.  Accordingly, this 
portion of his claim based on housebound status must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).   

The Board now turns to the issue of whether the veteran is 
entitled to the higher benefit of special monthly pension 
based on aid and attendance.  

With regard to aid and attendance, VA treatment records from 
2003 to 2008 and his VA aid and attendance and other 
examinations from 2004 reveal that the veteran has never been 
in a nursing home and does not currently require nursing home 
care on account of any mental or physical incapacity.  
Further, the evidence demonstrates that the veteran does not 
suffer from any significant vision problem as to be blind or 
nearly blind.  38 C.F.R. § 3.351(b), (c).  His June 2004 VA 
aid and attendance examination did not reveal blindness.  
Such facts provide evidence against this claim.  

With regard to the factors in determining the need for 
regular aid and attendance, the same VA treatment records and 
VA examinations indicate that the veteran has used a 
wheelchair, Canadian crutches, and a cane to ambulate.  He 
does not require the assistance of another to ambulate.  He 
was not bedridden.  The veteran is currently 44 years old.  
He was deemed competent to manage his payment benefits and 
financial affairs.  He lives at home with his five children, 
and spends the day watching television, listening to the 
radio, reading the newspaper, cooking, going to the 
supermarket, and feeding his hens.  He is separated from his 
wife.  He is able to actively move around his house in his 
wheelchair without assistance.  He can move in his wheelchair 
a maximum one to two miles or for one hour.  His upper 
extremity motion was satisfactory.  VA treatment records show 
that he received a prosthesis for his left leg.  He was able 
to leave his home at any time, with the help of a driver.  It 
was noted several times that he is alert and oriented, aside 
from a November 2004 psychiatric report which noted 
disorientation to time.  Notably, the August 2004 VA back 
examiner documented that the veteran denied needing 
assistance for eating, grooming, bathing, toileting, or 
dressing.  Further, a recent February 2008 VA outpatient 
resident note added that the veteran is able to ambulate all 
day with his prosthesis using a one point cane, and that he 
is independent in his activities of daily living.  Overall, 
these records provide highly probative evidence against the 
need for regular aid and attendance.  The evidence in these 
records outweighs the veteran's assertion that he requires 
another person to take care of all his daily needs.  

The Board does not dispute the fact that the veteran has 
significant health problems.  His VA treatment records 
reflect treatment for pain related to his low back disorder 
and left leg amputation.  However, the standard for aid and 
attendance status is quite high.  Overall, the evidence does 
not reveal that even with all the veteran's difficulties, he 
requires the regular aid and attendance of another.  It 
appears from the evidence that the only assistance he 
requires is when he needs to be driven away from his home.  
Consequently, it is apparent from the medical evidence that 
the basic requirements for special monthly pension on the 
account of regular aid and attendance have not been met.  38 
C.F.R. § 3.352(a).

Accordingly, despite the veteran's contentions, the Board 
finds that the preponderance of the evidence is against 
special monthly pension for housebound or aid and attendance 
benefits.  38 U.S.C.A. § 5107.  As such, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
claimant's favor.  Id.  The appeal is denied.      


ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance or by reason of being housebound is 
denied.  
		



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


